Citation Nr: 0018694
Decision Date: 07/17/00	Archive Date: 09/08/00

DOCKET NO. 99-05 972               DATE JUL 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to a higher rating for status post residuals of
excision of the right patella, currently evaluated as 20 percent
disabling.

2. Entitlement to a higher rating for arthritis due to trauma of
the right knee, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

D. Jeffers, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1958 to August 1960.

This case comes to the Board of Veterans' Appeals (Board) on appeal
from a December 1998 rating decision of the New Orleans, Louisiana,
Department of Veterans (VA), Regional Office (RO), which denied
entitlement to a disability evaluation in excess of 20 percent for
status post residuals of excision of the right patella. However,
the RO granted entitlement to a separate 10 percent evaluation for
arthritis due to trauma of the right knee. See VAOPGCPREC 23-97 and
9-98; see also 38 C.F.R. 4.14 (1999).

The veteran presented testimony at a personal hearing held by the
Hearing Officer, (HO) at the local VARO in June 1999. A copy of the
transcript of that hearing has been associated with the record.

REMAND

The veteran's claims of entitlement to disability evaluations in
excess of 20 percent for status post residuals of excision of the
right patella and a disability evaluation n excess of 10 percent
for arthritis due to trauma of the right knee are well grounded
within the meaning of 38 U.S.C.A. 5107(a) (West 1991). That is, he
has presented claims which are plausible. Generally, claims for
higher evaluations are considered to be well grounded. Claims that
conditions have become more severe are well grounded where the
conditions were previously service-connected and rated, and the
claimant subsequently asserts that higher ratings are justified due
to

- 2 -

an increase in severity since the original ratings. Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992).

A review of the record reveals that the Board granted entitlement
to a 10 percent evaluation for status post residuals of excision of
the right patella under Diagnostic Code 5314 in a March 1961 rating
decision. The RO subsequently granted entitlement to a 20 percent
evaluation under Diagnostic Code 5257, effective from October 12,
1990. This 20 percent evaluation has been confirmed and continued
to date. With x-ray findings of arthritis, the RO resolved that the
criteria for a separate 10 percent evaluation, as set forth in
precedent opinions promulgates by VA's Office of General Counsel,
were met, effective from April 28, 1998. See VAOPGCPREC 23-97 and
9-98

Disability of the musculoskeletal system is primarily the
inability, due to damage or inflammation in parts of the system, to
perform normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. The functional loss
may be due to absence of part or all of the necessary bones, joints
and muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or may be due to pain,
supported by adequate pathology and evidenced by visible behavior
of the claimant undertaking the motion. Weakness is as important as
limitation of motion, and a part which becomes painful on use must
be regarded as seriously disabled. See DeLuca v. Brown, 8 Vet. App.
202 (1995); 38 C.F.R. 4.40 (1999).

In the instant case, the Board observes that weakness of the left
knee due to atrophy is present. Indeed, the veteran has submitted
recent medical evidence suggesting that, although he has good range
of motion and there is no clinical evidence of instability of the
right knee, he is greatly inhibited by muscle weakness. While the
veteran was last afforded VA examination in August 1998, the Board
observes that the examiner failed to provide a description of the
nature and severity of the muscle impairment that has long been
associated with the veteran's service- connected right knee
disorder. Therefore, a more extensive orthopedic examination of the
veteran should be scheduled.

3 -

The U.S. Court of Veterans Appeals (Court) has ruled that the
fulfillment of the statutory duty to assist includes the conduct of
a thorough and contemporaneous medical examination, one which takes
into account the records of prior medical treatment, so that the
evaluation of the claimed disability will be a fully-informed one.
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following development:

1. The veteran should be requested to identify all sources of
recent treatment received for his service-connected right knee
disorder, and to furnish signed authorizations for release to the
VA of private medical records in connection with each non-VA source
he identifies. Copies of the medical records from all sources he
identifies should then be requested. All records obtained should be
added to the claims folder.

2. The RO should then schedule the veteran for VA orthopedic
examination in order to determine the current extent of his
service-connected status post residuals of excision of the night
patella. X-rays and/or other diagnostic studies should be done, as
deemed appropriate by the examiner. The orthopedic examiner must
provide a thorough description of the veteran's right knee
disorder, including complete ranges of motion studies, and comment
on the presence or absence of instability or subluxation of the
joint, and if present, its degree of severity. The examiner should
comment on whether the surgical scarring is well healed or remains
painful and tender on objective testing. In this regard, the
examiner must take care to differentiate the symptomatology due to
the veteran's the service-

4 -

connected and nonservice- connected pathologies. Hence, the
veteran's claims folder should be made available to and
independently reviewed by the examiner prior to examination. In
addition, the examiner must render objective clinical findings
concerning the severity of the veteran's service- connected night
knee disorder, to include observations of muscle atrophy, pain on
motion, deformity, excess fatigability, incoordination, weakened
movement and other functional limitations, if any, to the exclusion
of any nonservice-connected disability. The examination report
should reconcile the veteran's complaints of pain with the
objective findings on examination. A legible copy of each
examination report, with a discussion of the salient facts and the
medical principles involved will be of considerable assistance to
the Board.

3. Following completion of the above actions, the RO should re-
adjudicate the veteran's increased rating claims. If any
determination remains unfavorable to the appellant, he should be
furnished a supplemental statement of the case in accordance with
38 U.S.C.A. 7105 (West 1991), which includes a summary of
additional evidence submitted and any additional applicable laws
and regulations. This document should include detailed reasons and
bases for the decisions reached. Thereafter, the veteran and his
representative should be afforded the opportunity to respond
thereto.

Thereafter, the case should then be returned to the Board for
further appellate consideration, if otherwise in order. By this
REMAND the Board intimates no opinion, either factual or legal, as
to the ultimate determination warranted in this case. The purpose
of the REMAND is to further develop the record. No action is
required of the veteran until he is notified by the RO; however,
the veteran is

- 5 -

advised that failure to cooperate by not reporting for examination
may result in the denial of one or more of his claims. 38 C.F.R.
3.655 (1999).

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4659 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -



